     Case 1:19-cr-02032-SMJ       ECF No. 128        filed 01/24/20   PageID.422 Page 1 of 3




 1                 John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                         No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                 Supplemental Rule 16 Notice

12         v.

13   James Dean Cloud,

14                          Defendant.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ      ECF No. 128   filed 01/24/20   PageID.423 Page 2 of 3




 1            On January 23, 2020, James Cloud disclosed the Rule 16 report and CV of

2    Dr. Cara Laney, an expert in the field of psychology/false memories/eyewitness

 3   identification. 1 After disclosing that report, Dr. Laney supplemented her report with

4    a few additional facts and one additional opinion. Notice is provided that, on this

 5   day, James Cloud disclosed Dr. Laney’s supplemental report to both the United

6    States and the Court.

 7   Dated: January 24, 2020.

8                                     Federal Defenders of Eastern Washington & Idaho
                                      s/ John B. McEntire, IV
9                                     John B. McEntire, IV, WSBA #39469
                                      10 North Post Street, Suite 700
10                                    Spokane, Washington 99201
                                      509.624.7606
11                                    jay_mcentire@fd.org

12

13

14

15

16

17

18

19
     1   ECF No. 125.
                                          Rule 16 Notice
                                               –1–
     Case 1:19-cr-02032-SMJ     ECF No. 128    filed 01/24/20   PageID.424 Page 3 of 3




 1                                    Service Certificate

2         I certify that, on January 24, 2020, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF System, which will notify Assistant

4    United States Attorneys: Thomas J. Hanlon and Richard Burson.

 5                                          s/ John B. McEntire IV
                                            John B. McEntire, IV, WSBA #39469
6                                           10 North Post Street, Suite 700
                                            Spokane, Washington 99201
 7                                          509.624.7606
                                            jay_mcentire@fd.org
8

9

10

11

12

13

14

15

16

17

18

19
                                          Rule 16 Notice
                                               –2–
